


110 HRES 546 IH: Recognizing Mukhtar Mai for her courage and

U.S. House of Representatives
2007-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 546
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2007
			Mr. Meeks of New York
			 (for himself, Mr. Burton of Indiana,
			 and Ms. Jackson-Lee of Texas)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing Mukhtar Mai for her courage and
		  her humanitarian work.
	
	
		Whereas Mukhtar Mai is a Pakistani woman from the village
			 of Meerwala, in the rural county of Jatoi of the Muzaffargarh District of
			 Pakistan;
		Whereas Mukhtar Mai’s brother, Shakoor, was suspected and
			 accused of being seen in the company of a Mastoi woman and was accused of
			 engaging in sexually inappropriate behavior with her;
		Whereas the village council suggested that Shakoor marry
			 the girl he was seen with and Mukhtar Mai, a divorcee, be married to a Mastoi
			 man;
		Whereas the Mastois reportedly rejected the deal,
			 insisting the issue be settled with the eye-for-an-eye principle;
		Whereas Mukhtar Mai was called to the council to apologize
			 for her brother’s conduct;
		Whereas when Mukhtar Mai appeared before the council she
			 was taken by force and gang raped by 4 men;
		Whereas Mukhtar Mai, an illiterate woman, courageously
			 took her case to court where the 4 defendants were found guilty;
		Whereas Mukhtar Mai took the settlement money provided by
			 the government following her court case and opened 2 schools in her village—one
			 for boys and one for girls, as well as a center for refuge and education known
			 as the Mukhtar Mai Women’s Welfare Organization;
		Whereas on August 2, 2005, the Pakistani Government
			 awarded Mukhtar Mai the Fatima Jinnah gold medal for bravery and
			 courage;
		Whereas on November 2, 2005, Glamour Magazine named
			 Mukhtar Mai its Glamour Woman of the Year;
		Whereas on October 31, 2006, Mukhtar Mai’s memoir was
			 released in the United States, titled In the Name of Honor: A
			 Memoir;
		Whereas in March 2007, Mukhtar Mai won the North-South
			 Prize from the European Union Council of Europe; and
		Whereas Mukhtar Mai continues to campaign for women’s
			 rights and the promotion of education around the world: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)recognizes Mukhtar
			 Mai for her courage to fight for justice; and
			(2)recognizes Mukhtar
			 Mai for promoting education and being a champion of women’s rights.
			
